 
EXECUTION VERSION


RELEASE OF PARTNERSHIP PLEDGE AGREEMENT
 
This RELEASE OF PARTNERSHIP PLEDGE AGREEMENT, dated as of January 1, 2009 (this
“Release”), is by and among GRAN TIERRA ENERGY INC., a Nevada corporation
(Registered No. C13734-2003) (the “Borrower”), ARGOSY ENERGY, LLC, a Delaware
limited liability company (f/k/a Argosy Energy Corp., a Delaware corporation)
(Registered No. 3234977) (the “Guarantor”, together with the Borrower, each a
“Pledgor” and, collectively, the “Pledgors”), and STANDARD BANK PLC, as
administrative agent under the Credit Agreement (as hereinafter defined) acting
for and on behalf of the Secured Parties (as defined in the Credit Agreement)
(in such capacity, the “Pledgee”).
 
WHEREAS, the Borrower is the limited partner of, and direct and beneficial owner
of 99.2857% of the issued and outstanding partnership interests of, GRAN TIERRA
ENERGY COLOMBIA, LTD., a Utah limited partnership (Registered No. 2110646-0180)
(the “Issuer”);
 
WHEREAS, the Guarantor is the general partner of, and direct and beneficial
owner of 0.7143% of the issued and outstanding partnership interests of, the
Issuer;
 
WHEREAS, in order to secure its obligations under and in connection with that
certain Credit Agreement, dated as of February 22, 2007 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Guarantor, the Issuer, certain of their
affiliates, the banks from time to time party thereto and the Pledgee, the
Pledgors entered in that certain Partnership Pledge Agreement, dated as of
February 22, 2007 (the “Partnership Pledge Agreement”), granting a security
interest in the Pledged Property (herein defined as defined in the Partnership
Pledge Agreement);
 
WHEREAS, pursuant to a corporate reorganization (the “Restructuring”), the
Borrower proposes to transfer its interest in the Pledged Property to GTE
Colombia Holdings LLC (the “LLC”) and whereupon, the LLC, together with the
Guarantor, shall execute and deliver to the Pledgee a pledge agreement (as the
same may be amended, restated, substituted or supplemented from time to time,
the “LLC Pledge Agreement”) governed by the laws of the State of New York, dated
on the date hereof, substantially in the form of the Partnership Pledge
Agreement, granting in favor of the Pledgee for the ratable benefit of the
Secured Parties a first-priority security interest in all of the Pledged
Property;
 
WHEREAS, the Pledgee has agreed to consent to the consummation of the
Restructuring and, in connection therewith, to release the security interest in
the Pledged Property created under the Partnership Pledge Agreement, pursuant to
the terms and subject to the conditions set forth below;
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the parties hereto hereby agree as follows:
 
Section 1.                      Release of Security Interest.  Solely in order
to facilitate the Restructuring and subject to the Pledgors’ performance of
their undertakings under Section 2 below, the Pledgee hereby releases and
terminates its security interest granted under the Partnership Pledge Agreement
in the Pledged Property.  The Pledgee shall execute and deliver to the Pledgors
all releases or other documents, including, without limitation, Uniform
Commercial Code (“UCC”) amendment or termination statements, reasonably
necessary or desirable for the release of the security interest on the Pledged
Property.


 
 

--------------------------------------------------------------------------------

 
 
Section 2.                      LLC Pledge Agreement.  The Borrower hereby
undertakes to cause the LLC, and the Guarantor hereby undertakes, to execute and
deliver to the Pledgee the LLC Pledge Agreement promptly upon the consummation
of the Restructuring.  Notwithstanding the foregoing, if the Restructuring is
not effective or the LLC and Guarantor fail to execute and deliver to the
Pledgee the LLC Pledge Agreement, the Pledgors shall immediately re-execute and
deliver to the Pledgee a pledge agreement substantially in the form of the
Partnership Pledge Agreement, granting in favor of the Pledgee for the ratable
benefit of the Secured Parties a first-priority security interest in all of the
Pledged Property.
 
Section 3.                      Binding Effect.  This Release and all of the
provisions hereof shall be binding upon each party hereto and their respective
successors and assigns.
 
Section 4.                      Governing Law, Waivers and Consents.
 
(a)           The validity, interpretation and enforcement of this Release and
any dispute arising out of the relationship between the Pledgors and the Pledgee
or any Secured Party, whether in contract, tort, equity or otherwise, shall be
governed by the laws of the State of New York, including, without limitation,
Section 5-1401 of the New York General Obligations Law.
 
(b)           The Pledgors hereby irrevocably consent and submit to the
non-exclusive jurisdiction of the Supreme Court of the State of New York,
sitting in the Borough of Manhattan, the City of New York and the United States
District Court for the Southern District of New York, whichever the Pledgee may
elect, and waive any objection based on venue or forum non conveniens with
respect to any action instituted therein arising under this Release or in any
way connected with or related or incidental to the dealings of the Pledgors and
the Pledgee or any Secured Party in respect of this Release or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agrees that any
dispute with respect to any such matters shall be heard only in the courts
described above.
 
(c)           Each Pledgor hereby irrevocably consents to the service of process
out of any of the courts mentioned in Section 4(b) above in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid to such Pledgor at its respective address referred to in Section
12.02 of the Credit Agreement.
 
(d)           EACH PLEDGOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS RELEASE OR ANY
OF THE OTHER LOAN DOCUMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR THERETO IN RESPECT OF THIS
RELEASE OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.  EACH PLEDGOR HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT THE PLEDGORS, ANY SECURED PARTY OR THE PLEDGEE MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS RELEASE WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PLEDGORS TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.


 
-2-

--------------------------------------------------------------------------------

 
 
Section 5.                      Further Assurances.  Each party hereto agrees
that it will, at any time and from time to time, upon the written request of any
other party, execute and deliver such further documents and do such further acts
and things, as the requesting party may reasonably request in order to effect
the purposes of this Release; provided that any such action undertaken by the
Pledgee shall be at the sole cost and expense of the Pledgors.
 
Section 6.                      Counterparts.  This Release may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Release by facsimile or electronic copy shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
[Signature page follows.]
 
-3-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Release has been duly executed and delivered as of the
date first above written.
 
PLEDGORS
   
GRAN TIERRA ENERGY INC.
           
By:
            /s/Martin Eden
 
Name: Martin Eden
 
Title:   Chief Financial Officer
           
ARGOSY ENERGY, LLC
(f/k/a Argosy Energy Corp.)
     
By:
Gran Tierra Energy Cayman Islands II, Inc.,
 
its Manager
             
By:
            /s/  Martin Eden
   
Name: Martin Eden
   
Title:   Chief Financial Officer

 
Release of Partnership Pledge Agreement
 
 

--------------------------------------------------------------------------------

 


PLEDGEE
   
STANDARD BANK PLC,
as Bank and as administrative agent for the
Secured Parties
       
By:
             /s/ Martin Revoredo
 
Name: Martin Revoredo
 
Title:   Senior Vice President
       
By:
           /s/ Roderick L. Fraser
 
Name: Roderick L. Fraser
 
Title:   Managing Director, Global Head of Energy Finance

 
Release of Partnership Pledge Agreement
 
 

--------------------------------------------------------------------------------

 